Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants’ Arguments/Amendments
Applicants argue that neither Rodrigues-Ares or Arav teach successful preservation of lyophilized placental matrix material with an intact non-homogenized chorion matrix with a cell viability of 70% after lyophilization.  More specifically, applicants argue, “Arav only discloses a cell viability in freeze-dried bone tissue sample of greater than 70% when the cells are immediately rehydrated after freeze drying.”  The established period of time for storage is not clearly expressed in the instant set of claims.  Therefore, any length of time for storage is permissible based on the current claim construction.  Furthermore, Rodrigues-Ares does teach lyophilizaiton of placental material.  Both amnion and chorion have similar types of cells such as mesenchymal stem cells.  Therefore, it would make sense to incorporate the teachings of Rodrigues-Ares which teaches amnion preservation because cells present in the amnion are also present in the chorion and because the instant claimed composition does incorporate amnion material.  
	Applicants further argue that their particular process does not involve culture.  There is nothing present in the instant set of claims to preclude a culture stage.  The transition term, comprising, would allow for additional steps such as a culture step.  
	The argument about Jansen is that it does not cure the deficiencies of Rodrigues-Ares or Arav.  The Rodrigues-Ares and Arav references teach the current claim limitations.  
	Applicants further argue that there would be no motivation to apply Rodrigues-Ares to the rejection because Rodrigues-Ares teaches lyopreserved amniotic membrane, not chorionic membrane material.  Applicants further argue, “similar histological and biological characteristics between tissue samples; however, do not necessarily equate to retention of cell viability as compared to native tissue.”  
	As argued above, amnion and chorion membrane materials have the same types of cells present; both are derived from the placenta.  The instant invention even includes amnion material.  Applicants argue that the cells using the method of Rodriguez-Ares are less likely to be viable since they have less growth factors present.  The specific amount of growth factors are not mentioned in the instant set of claims.  The Arav reference is specifically brought in to address the issue of high viability.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2,6,10-12,14,18,46 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20080131522) in view of Tom I (US 20140301986),  Tseng (US 20150342998), Rodriguez-Ares “Effects of lyophilization on human amniotic membrane”, and Arav (US 20120276581)


Liu teaches biomaterial that can be used in corrective ocular surgery.  The biomaterial can include a combination of placental and umbilical cord biomaterial (Paragraph [3]).  Paragraph 16 specifically states that, “placental biomaterial” means a material made from placental cells, either in vivo or in vitro, that can act as a substrate or a scaffold for epithelialization, and has reduced immunogenicity relative to non-placental tissue, and includes, but is not limited, to the placental, including individually or collectively the amniotic membrane, chorion, or an extracellular matrix (ECM) made from, or contributed to by, placental cells.  The term includes placental material that has been decellularized, or ECM, made from, or contributed to by, placental cells….”This paragraph states that chorion can be used as a substrate/scaffolding material.
	Section 5.5 Stem Cell section states that such placental biomaterial can include stem or progenitor cells.  Paragraph 106 specifically states that placental biomaterial such as a chorion can be combined with stem/progenitor cells.  At the time of applicants’ filing, it would have been obvious to have combined the stem cells with the membrane biomaterial because the stem cells can be differentiated into cells that are typically present in a particular wound area.  For example, stem cells can be differentiated into cells present in the ocular region.
	Placental biomaterial or umbilical cord biomaterial can be laminated, e.g. by folding a single sheet of biomaterial, or by stacking 2 or more layers of the biomaterial one atop the other, sealing or drying.  The biomaterial may be laminated either dry or after rehydration.  Alternatively, two or more layers of, (e.g. amniotic membrane or umbilical cord biomaterial, can be placed in such a laminate (Paragraph biomaterial comprising living cells, umbilical cord cells or placental cells, including stem cells, or cells of another type (e.g. wherein cells have been cultured on a sheet of biomaterial).(Paragraph 101)”    
Paragraph 124 teaches that such placental biomaterial and/or umbilical cord material can be in the form of a thin layer or in the form of a discontinuous layer (e.g. as homogenized, powdered, etc. biomaterial) 
	Such biomaterial used in ocular surgery can include other agents to help with the integration of such implant material.  Hyaluronic acid for its wound healing properties may be included.  Fibronectin can also be included due to its use as a cellular attractant and scaffolding reagent.  These are considered viscous agents (Paragraph [74]).  
The Liu reference also teaches that when preparing such umbilical cord material, the umbilical cord vein is preferably removed (Paragraph [47]).    as in instant Claim 1-2,6,10,11,14,18.  The Liu reference teaches that the placental biomaterial can be combined in a hydrogel which would be considered a pharmaceutical carrier (Paragraph [41-42]) as in instant Claim 46
	The Liu reference does not specifically state that the chorionic membrane is not homogenized.  However, at the time of applicants’ filing, it was known that the intact chorionic membrane was excellent for repairing ocular wounds.  Tom teaches the use of a chorionic membrane material for serving as a matrix/scaffolding of cells that can then be transplanted into an individual in need.  Tom teaches a chorionic membrane which as in instant Claims 6, 12.
Liu and Tom do not teach why it would have been most desirable to have homogenized the amnion and umbilical cord material.  However at the time of applicants’, the Tseng reference specifically points out the desirability of morselizing both the amnion and umbilical cord which both are rich in stem cells.  Stem cells are desirable because they can be differentiated into cells present at or around the site of injury.  Morselizing would help release such beneficial cells.  Paragraph 6 goes on to further state that such a composition, “exert a number of physiological significant effects in mammalian cells and intact mammalian tissue.  Such effects include suppressing “TGFb signaling, increasing apoptosis of macrophage, decreasing cellular proliferation of, decreasing cellular migration of, and increasing apoptosis of vascular endothelial cells, protecting corneal and limbal epithelial cells (located in the ocular region) and keratinocytes from apoptosis induced by storage or dispase treatment, and decreasing inflammation in tissue.”  Paragraph 27 states that a mixture of amnion and umbilical cord tissue can be morselized and then subsequently homogenized in order to yield consistently sized morsels ([27]).  Such morselized substances can be as in instant Claims 1,10-11
Liu and Tom do not specifically teach converting such a product into a lyophilized composition with a high cell viability of 70% of more.  However, at the time of applicants’ filing, one of ordinary skill would have been motivated to have used lyophilization because Rodriques-Ares (Page 397, 1st Column) teaches that lyophilization can successfully preserve tissue without requiring refrigeration/freezing and the expensive equipment/facilities required to support cryopreserved samples as in instant Claim 1.
Furthermore, Rodriques-Ares teaches that lyophilized tissue can be stored at room temperature for long periods of time and its transportation is relatively easy (Page 397, 1st Column).  Rodriguez-Ares specifically states that lyophilization maintains the histological structure of placental matrix material (Abstract).  In Rodriques-Ares, no sterilization was applied to the samples (see page 400, col 3, par 2, lines 4-8) so cell viability was not reduced further as in instant Claim 1.
Rodriguez-Ares provides excellent motivation for using lyophilization to preserve placental material.  However, Rodrigues-Ares does not expressly teach the use of lyoprotectants to ensure a high level viability with the lyophilizing process.  However, at the time of applicants’ filing, Arav et al. had taught that that a viability of more than 70 and up to 95% viability was possible when lyophilizing cells (Paragraph 094) when using IMT-3 solution which contains trehalose as the lyoprotectant ([ Pagraph 67]).  Because the results illustrate that that the lyoprotectant can be used to generate a high as in instant Claim 1.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  

Claims 1,5,15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20080131522) in view of Tom I (US 20140301986),  Tseng (US 20150342998), Rodriguez-Ares “Effects of lyophilization on human amniotic membrane”, Arav (US 20120276581), and Tom II (US 20150010506)


Liu, Tom I,Tseng, Rodriguez-Ares, and Arav apply as above.  The references are moot on teaching isolated amnion cells with the disrupted biomaterials taught in the previous rejection.  However, at the time of applicants’ filing, it would have been obvious to have incorporated amnion cells because Tom II had taught that a combination of disrupted placental membrane components and stem cells could be successfully used in the treatment of wounds.  Paragraph 28 states that the placental stem cells can be generated from amniotic and/or chorionic material.  At the time of applicants’ filing, it would have been obvious to have included an isolated population of stem cells because they promote wound healing (Paragraph [11]).  as in instant Claim 5.  
as in instant Claims 15-17.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  


Conclusion
All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657